DETAILED ACTION

Response to Amendment
The applicant has amended the following: 
		Claims: 1 and 6 have been amended. 
		Claims: 2-4, 7-9 and 15 have not been amended. 
		Claims: 5 and 10-14 have been cancelled. 


Response to Arguments
Applicant’s arguments filed 09/29/21 with regards to claims 1-4, 6-9 and 15 have been fully considered but they are not persuasive.    

	APPLICANT’S ARGUMENTS:
	The applicant argues that the cited references of Gage in view of Huawei cannot be asserted as disclosing all of the claimed limitation … Applicant submits that Gage fails to disclose that that “(i) the anchor node receives a cause informing a RNA update for a UE which is transmitted form the UE via an RRC connection resume request message, (ii) the anchor node decides to skip transfer of a UE context for the UE based on the cause informing the RNA update, (iii) the anchor node transmits, to the UE, an RRC message requesting the UE to move to an RRC inactive state by using a container which carries the RRC message to be transparently forwarded to the UE via the serving node” … it is submitted that the Huawei reference fails to disclose all of the features of a cause informing a RNA update for a UE which is transmitted form the UE via an RRC connection resume request message, (ii) the anchor node decides to skip transfer of a UE context for the UE based on the cause informing the RNA update, (iii) the anchor node transmits, to the UE, an RRC message requesting the UE to move to an RRC inactive state by using a container which carries the RRC message to be transparently forwarded to the UE via the serving node” … based on the foregoing, applicant submits that the cited references fails to teach or suggest all of the limitations of the independent claim 1 and independent claim 6 as amended and dependent claims 2-4, 7-9 and 15 are also patentable for the same reasons (See Pages 4-7 of Applicant’s Arguments filed on 09/29/21).

	EXAMINER’S RESPONSE:
	The examiner respectfully disagrees.  The combination of the teachings of Gage in view of Huawei together as a whole does disclose the applicant’s argued limitations of “(i) the anchor node receives a cause informing a RNA update for a UE which is transmitted form the UE via an RRC connection resume request message, (ii) the anchor node decides to skip transfer of a UE context for the UE based on the cause informing the RNA update, (iii) the anchor node transmits, to the UE, an RRC message requesting the UE to move to an RRC inactive state by using a container which carries the RRC message to be transparently forwarded to the UE via the serving node” as will be apparent in the following explanations provided below. 


Specifically, the examiner directs the applicant to the highlighted portions of Gage, Fig. 8B & [0101]-[0105], [0128]-[0129] and [0184]-[0188] seen below


    PNG
    media_image1.png
    574
    678
    media_image1.png
    Greyscale


[0184] 810: If the MIC provided by the UE 202 is successfully validated, the anchor RAN node 510 may decide to not relocate the anchor role to the current serving RAN node 530 (e.g. the anchor RAN node 510 may decide to keep the anchor role instead of relocating the responsibilities to the serving RAN node 530). In this case, the anchor RAN node 510 returns a UE context retrieval response to the serving RAN node 530 that may include: 

[0185] an indication that the anchor role is not changing and that UE context 512 is not being provided to the serving RAN node 530; 

[0186] an information element that contains a location notification response, possibly transparently, from the anchor RAN node 510 to the UE 202; the location notification response may include: 

[0187] a MIC computed by the anchor RAN node 510 using a CP integrity protection key (K.sub.RRCint′) associated with the anchor RAN node 510 (e.g. the same integrity protection key used for the MIC of the connection release command in step 801); 

[0188] optionally, a new set of configuration parameters to be used by the UE 202 while operating in INACTIVE mode—e.g. updated RNA 520, maximum periodic update time, and/or INACTIVE mode identifier (ueID).


[0101] 601: The anchor RAN node 510 decides to transition the UE 202 from the CONNECTED mode to the INACTIVE mode. The anchor RAN node 510, having made this determination may transmit an RRC connection release message to the UE 202; this message may include: 

[0102] an indication of the intended mode of operation—i.e. INACTIVE mode; 

[0103] an identifier (e.g. ueID) assigned to the UE 202 and to be used by the UE 202 while operating in the INACTIVE mode; 

[0104] an indication of the RNA 520 (e.g. rnaConfig) where the UE 202 can receive service while operating in the INACTIVE mode; 

[0105] the maximum time between location notifications initiated by the UE 202 (e.g. maxUpdateTime).



[0128] 614: If the serving RAN node 530 successfully receives a UE context retrieval response from the anchor RAN node 510, it uses the received information to construct a CP RRC response to the UE 202: 

[0129] in some situations, the CP RRC response may be provided by the anchor RAN node 510, including a MIC computed using the anchor RAN node 510 CP integrity protection key  the prepared response is then transparently relayed to the UE 202 by the serving RAN node 530. 

 

As can be seen from the highlighted portions of Gage seen above, Gage, Fig. 8B & [0184]-[0188] discloses if the MIC provided by the UE is successfully validated, the anchor RAN node may decide not to relocate the anchor role to the current serving RAN node and in this case the anchor RAN node returns a UE context retrieval response to the serving RAN node that may include and discloses an indication that the anchor role is not changing and that UE context is not being provided to the serving RAN node and discloses an information element that contains the location notification response (i.e. reads on container which piggybacks a RRC message), possible transparently from the anchor RAN node to the UE and the notification response may include and discloses a MIC computed by the anchor node which is the same integrity protection key used for the MIC of the connection release command in step 801 and discloses a new set of configuration parameters (i.e. indicates obviousness that the configuration parameters would include a command to move to an RRC inactive state) to be used by the UE while operating in INACTIVE mode such as updated RNA, maximum periodic update time and/or INACTIVE mode identifier ueID and Fig. 8B shows the anchor node sending on step 810 a retrieve UE context response to the serving node and the context response includes an indication that the status is not changed and a container that includes an rrcLocationNotificationResponse and Gage, [0101]-[0105] discloses the anchor RAN node decides to transition the UE from the connected mode to the inactive mode and transmits an RRC connection release  “(iii) the anchor node transmits, to the UE, an RRC message requesting the UE to move to an RRC inactive state by using a container which carries the RRC message to be transparently forwarded to the UE via the serving node”.

	In addition, while Gage discloses the UE sending a connection resume request as well as sending a context retrieval request where the anchor node decides whether or not to send the context to the requesting serving node, Gage fails to explicitly disclose that the request includes information indicating an RNA update and therefore fails to disclose the applicant’s argued “(i) the anchor node receives a cause informing a RNA update for a UE which is transmitted form the UE via an RRC connection resume request message, (ii) the anchor node decides to skip transfer of a UE context for the UE based on the cause informing the RNA update,”.

	However, these missing aspects of Gage are taught by the disclosure of Huawei, Page 2, Fig. 2 & Lines 1-14 & Huawei, Page 3, Fig. 9.2.2.X.1-1 & Lines 16-17 & 20-21 seen below:

    PNG
    media_image2.png
    639
    1529
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    662
    1387
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    822
    1449
    media_image4.png
    Greyscale


	As can be seen from the highlighted portions of Huawei seen above, Huawei, Page 2, Fig. 2 & Lines 1-14 discloses the anchor gNB could decide whether to relocate anchor gNB role when it receives periodical RAN notification area update from new gNB and the new eNB (i.e. reads on second BS) receives the periodic RNA update from the UE and sends the periodic RNA update to anchor gNB (i.e. reads on first BS) and indicate the new cell where the UE initiates the access for example in context retrieval request message (i.e. reads on context request message including a cause informing an RNA update) and if the anchor gNB decides not to relocate, the anchor gNB sends an indication to new gNB to keep anchor unchanged for example in context retrieval response message and upon reception of the keep anchor indication, the new gNB could indicate to the UE to keep inactive state and context unchanged for example RRC connection reactivation message or RRC connection reject message and upon reception of the indication of keeping context and state, the UE will keep in INACTIVE state and Huawei, Page 3, Fig. 9.2.2.X.1-1 & Lines 16-17 & 20-21 discloses the UE resumes from RRC INACTIVE, providing the resume ID allocated by the last serving gNB and cause of RAN notification area update and the last serving gNB decides whether to provide UE context data to gNB and respond to the gNB with or without UE context in the response message and Fig. 9.2.2.X.1-1 shows the UE sending an RRC connection resume request to the gNB that initiates a retrieve UE context request to the last serving gNB and which sends back a retrieve UE context response which clearly indicates to one of ordinary skill in the art to recognize and find obvious based on the combined teachings to reads upon the applicant’s argued “(i) the anchor node receives a cause informing a RNA update for a UE which is transmitted form the UE via an RRC connection resume request message, (ii) the anchor node decides to skip transfer of a UE context for the UE based on the cause informing the RNA update,” and as such the combination of the teachings of Gage in view of Huawei together as a whole clearly reads upon the applicant’s argued limitations.


Therefore, the argued limitations read upon the cited references or are written broad such that they read upon the cited references, as follows: 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1-4, 6-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al. (US Patent Publication 2019/0059128 herein after referenced as Gage) in view of NPL document “RAN-based notification area update”, 3GPP TSG-RAN WG3 Meeting #97bis, R3-173706, Prague, Czech Republic, 9-13 October 2017 herein after referenced as Huawei.

Regarding claim 1 and claim 6, Gage discloses:
A method performed by a first base station (BS) in a wireless communication system, the method comprising: and A first base station (BS) in a wireless communication system, the first BS comprising: a transceiver; and a processor coupled to the transceiver, wherein the first BS is configured to: receiving, from a second BS, a retrieve user equipment (UE) context request message which includes a cause (Gage, Fig. 8B & [0182]-[0183] discloses with the UE operating in the INACTIVE mode, the periodic location notification timer expires and the UE transmits a location notification message that is received by the serving RAN node (i.e. reads on second BS) and the serving RAN node can act as a relay to forward or otherwise transmit this message to the anchor RAN node (i.e. reads on first base station) indicated by the ueID received from the UE and Fig. 8B shows the serving node transmits on step 808 a retrieve UE context request to the anchor node wherein the UE context request include ueID, cause, container including rrcLocationNotification and MIC (i.e. reads on cause related to update) and discloses this procedure is similar to steps 601-612 described above with reference to Figs. 6A-6B; Gage, Fig. 6B & [0124] discloses as shown starting in Fig. 6B, the process continues to 611 and the serving RAN node transmits a UE context retrieval request towards an identified anchor RAN node and the UE context retrieval request includes the ueID and an information element that may transparently contain the RRC request and MIC received from the UE 202; Gage, [0051] discloses the term “RAN node” is used to refer to a RAN element that encompasses gNB, NodeB, base station, etc.; Gage, Fig. 1 & [0042] discloses an electronic device may be a base station and may contain processors, memories, transmitters, receivers, etc.).
wherein the cause (Gage, Fig. 7A & [0148] discloses the UE transmits a RRC resume request message to the serving RAN node).
deciding to skip transfer of a UE context for the UE based on the cause (Gage, Fig. 8B & [0184]-[0188] discloses if the MIC provided by the UE is successfully validated, the anchor RAN node may decide not to relocate the anchor role to the current serving RAN node and in this case the anchor RAN node returns a UE context retrieval response to the serving RAN node that may include and discloses an indication that the anchor role is not changing and that UE context is not being provided (i.e. reads on deciding to skip transfer of a UE context) to the serving RAN node and discloses an information element that contains the location notification response (i.e. reads on container which piggybacks a RRC message) and the notification response may include and discloses a MIC computed by the anchor node which is the same integrity protection key used for the MIC of the connection release command in step 801 and discloses a new set of configuration parameters (i.e. indicates obviousness that the configuration parameters would include a command to move to an RRC inactive state) to be used by the UE while operating in INACTIVE mode such as updated RNA, maximum periodic update time and/or INACTIVE mode identifier ueID and Fig. 8B shows the anchor node sending on step 810 a retrieve UE context response to the serving node and the context response includes an indication that the status is not changed and a container that includes an rrcLocationNotificationResponse; Gage, [0101]-[0105] discloses the anchor RAN node decides to transition the UE from the connected mode to the inactive mode and transmits an RRC connection release message to the UE and this message may include an indication of the intended mode of the operation such as INACTIVE mode (i.e. reads on a RRC message requesting a UE to move to a RRC inactive state) and discloses an identifier such as ueID and discloses an indication of the RNA and discloses a maximum time between location updates; Gage, Fig. 10 & [0211]-[0213] discloses a determination of whether or not to relocate the UE context may be made at decision 1050 and discloses action 1060 may indicate by the relocation indication that a determination has been made not to relocate the UE context and discloses action 106F may be to include a RRC response in the context retrieval response; Gage, [0240]discloses the present disclosure has been described with reference to specific features and it is evident that various modification and combinations can be made (i.e. indicates obviousness that different features can be utilized together).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the RRC message comprising the updated configuration parameters included in the context response message that is transmitted by the anchor node to the serving node would include an indication for an intended INACTIVE mode of operation of the UE).
wherein the RRC message is to be transparently forwarded to the UE via the second BS (Gage, [0128]-[0129] discloses if the serving RAN node successfully receives a UE context retrieval response from the anchor RAN node, it uses the received information to construct a CP RRC response to the UE and discloses the response is then transparently relayed to the UE by the serving RAN node; Gage, [0184] discloses the anchor RAN node 510 returns a UE context retrieval response to the serving RAN node 530 that may include:; Gage, [0186] discloses an information element that contains a location notification response, possibly transparently, from the anchor RAN node 510 to the UE 202).
Gage discloses sending a context retrieval request from a serving node to an anchor node that includes a location notification and the anchor node deciding whether to relocate context information and based on the determination sending a context Gage, [0064] discloses a RAN notification area RNA denotes one or more cells in which the UE can receive service while moving within the PLMN and the procedure whereby the UE notifies the RAN of movement outside the designated RNA may be described without limitation as location notification, RAN location are update, RNA update and/or RAN area update but fails to explicitly disclose that the UE context request includes an indication of an RNA update and therefore fails to disclose “receiving, from a second BS, a retrieve user equipment (UE) context request message which includes a cause informing a radio access network (RAN)- based notification area (RNA) update for a UE, wherein the cause informing the RNA update is transmitted, from the UE, via a Radio Resource Control (RRC) connection resume request message; deciding to skip transfer of a UE context for the UE based on the cause informing the RNA update;”. 
	In a related field of endeavor, Huawei discloses:
receiving, from a second BS, a retrieve user equipment (UE) context request message which includes a cause informing a radio access network (RAN)- based notification area (RNA) update for a UE, wherein the cause informing the RNA update is transmitted, from the UE, via a Radio Resource Control (RRC) connection resume request message; deciding to skip transfer of a UE context for the UE based on the cause informing the RNA update; (Huawei, Page 2, Fig. 2 & Lines 1-14 discloses the anchor gNB could decide whether to relocate anchor gNB role when it receives periodical RAN notification area update from new gNB and the new eNB (i.e. reads on second BS) receives the periodic RNA update from the UE and sends the periodic RNA update to anchor gNB (i.e. reads on first BS) and indicate the new cell where the UE initiates the access for example in context retrieval request message (i.e. reads on context request message including a cause informing an RNA update) and if the anchor gNB decides not to relocate, the anchor gNB sends an indication to new gNB to keep anchor unchanged for example in context retrieval response message and upon reception of the keep anchor indication, the new gNB could indicate to the UE to keep inactive state and context unchanged for example RRC connection reactivation message or RRC connection reject message and upon reception of the indication of keeping context and state, the UE will keep in INACTIVE state; Huawei, Page 3, Fig. 9.2.2.X.1-1 & Lines 16-17 & 20-21 discloses the UE resumes from RRC INACTIVE, providing the resume ID allocated by the last serving gNB and cause of RAN notification area update and the last serving gNB decides whether to provide UE context data to gNB and respond to the gNB with or without UE context in the response message and Fig. 9.2.2.X.1-1 shows the UE sending an RRC connection resume request to the gNB that initiates a retrieve UE context request to the last serving gNB and which sends back a retrieve UE context response; Huawei, Page 1 & Fig. 1 & Lines 16-30 discloses periodic RAN based notification area update RNAU is required for RAN reachability management and is to notify the network that the UE is still reachable and it is likely that the UE often moves within the configured notification area and if the network always relocate the anchor gNB when it receives periodical RNA update, there could be some unnecessary context transfer and upon reception of RNA update, the network may decide whether to transfer the context to new gNB (i.e. reads on deciding to skip transfer of a UE context based on the cause related to update of the RNA) and it should be the anchor gNB to decide whether to transfer UE context to new gNB and establish the new gNB as the new anchor).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Gage to incorporate the teachings of Huawei for the purpose of providing the system with a means for RAN reachability management and inform the network that the UE is still reachable as well as to prevent unnecessary context transfer (Huawei, Page 1, Lines 16-24) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of sending a context retrieval request from a serving node to an anchor node that includes a location notification update and the anchor node deciding whether to relocate context information and based on the determination sending a context response as taught by Gage) with another known element and comparable device utilizing a known technique (i.e. performing a process of sending a context retrieval request from a serving node to an anchor node that includes a location notification update and the anchor node deciding whether to relocate context information and based on the determination sending a context response, wherein the location information update includes a RAN 
Regarding claim 2 and claim 7, Gage in view of Huawei discloses:
The method of claim 1 and The first BS of claim 6, wherein the response message does not include the UE context (Gage, Fig. 8B & [0184]-[0185] discloses the anchor RAN node returns a UE context retrieval response to the serving RAN node that may include and discloses an indication that the anchor role is not changing and that UE context is not being provided to the serving RAN node).
Regarding claim 3 and claim 8, Gage in view of Huawei discloses:
The method of claim 1 and The first BS of claim 6, wherein the first BS is last serving base station, and the second BS is a current serving base station (Gage, [0184] discloses the anchor node may decide to not relocate the anchor role to the current serving RAN node; Gage, [0065] discloses the anchor RAN node may be a node that previously acted as a serving RAN node).
Regarding claim 4 and claim 9, Gage in view of Huawei discloses:
(Huawei, Page 1 & Fig. 1 shows UE movement within RAN based notification area and the anchor gNB and gNB3 which receives the RNAU are located within the same RAN notification area).
Regarding claim 5 and claim 10, Gage in view of Huawei discloses:
The method of claim 1 and The first BS of claim 6, wherein the update of the RNA is a periodic update of the RNA (Huawei, Page 2, Fig. 2 & Lines 1-7 discloses the anchor gNB could decide whether to relocate anchor gNB role when it receives periodical RAN notification area update from new gNB and the new eNB receives the periodic RNA update from the UE and sends the periodic RNA update to anchor gNB and indicate the new cell where the UE initiates the access for example in context retrieval request message).
Regarding claim 15, Gage in view of Huawei discloses:
The method of claim 1, wherein the UE is in communication with at least one of (Gage, [0058] discloses the UE maintains radio bearers with the RAN in order to exchange data with servers coupled to the internet at large; Gage, [0044] discloses when electronic device ED is a wirelessly connected device such as a UE, network interfaces allow the ED to communicate with remote entities such as those coupled to network 120).



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645